Citation Nr: 1542873	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, including chondromalacia with internal derangement.

2.  Entitlement to an initial rating in excess of 10 percent for chronic adjustment disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & her husband & daughter


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1987 to November 1987 and from May 1988 to May 1992; and in the Army from January 1995 to May 2010.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which established a 10 percent rating and noncompensable rating for the right knee disability and chronic adjustment disorder, respectively.  The Veteran appealed these initial ratings.  The case was subsequently transferred to the RO in Waco, Texas.  

During the course of the appeal, in an April 2013 rating decision, the RO increased the rating of the chronic adjustment disorder to 10 percent.  Since the RO did not assign the maximum disability ratings possible, the appeal for higher disability evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In August 2015, the Veteran provided testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

The Board also notes that while in February 2014 the Veteran submitted a letter stating that she wished to revoke power of attorney for Disabled American Veterans (DAV), the organization continued to represent the Veteran, including submitting multiple documents on her behalf, and quite obviously at her August 2015 travel Board hearing that she attended.  Therefore, DAV will still be considered to be representing the Veteran unless she clearly indicates she would prefer otherwise.  

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  At the August 2015 hearing, the Veteran stated that her knee disability and other service-connected disabilities were the reason she has not worked since 2011, and that when she tried working in March of that year she could only do so for two days.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her knee and psychiatric disabilities are more severe than contemplated by her current disability ratings.

First, the Veteran submitted authorizations in February 2014 for multiple medical facilities including the Orthopedic Center of Arlington, Laurel Regional Hospital, and Baltimore Washington Medical Center; however VA has not yet attempted to obtain these records.  Therefore, these records should be obtained upon remand.
Next, Veteran was afforded a VA examination for her knee in August 2015; however, while the examiner noted that there was additional loss of function or range of motion after repetition, the range of motion readings after repetitive use testing were not listed.  Furthermore, while the examiner noted the Veteran did not currently suffer from subluxation, multiple treatment records noted the Veteran suffered from subluxation at other points during the appeal period, including October 2010 treatment records noting an impression of lateral right patellar subluxation with extensive laxity at right lateral patellar retinaculum, and January 2014 records noting that the Veteran previously underwent a right vastus medialis advancement for a subluxating patella.  Therefore, the Veteran should be afforded a new examination, and the examiner should specifically address range of motion loss after repetitive use testing, as well as discuss any point during the appeal period in which the Veteran is noted to have experienced subluxation in the right knee, and to the degree possible, state whether this subluxation was mild, moderate, or severe.  

Next, the Veteran's husband and mother have submitted lay statements in August 2015 indicating that the Veteran's chronic adjustment disorder may have worsened since her last examination in March 2010.  Her husband stated that the Veteran has severe anxiety and also has had suicidal thoughts since she was in service.  Her mother stated that she suffers from panic attacks and that when she has conversations with her daughter that the Veteran's thoughts are "distorted" and she will be will be incoherent, not speaking clearly, and "rambling."  She also stated the Veteran is easily irritable.  

The Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given that the Veteran's symptoms that she and her family describe indicate a possible worsening of symptoms, the Board finds that another examination is warranted to assess the current nature and severity of her service-connected disability.

Finally, the RO/AMC should undertake all development necessary to evaluate a claim for schedular TDIU raised by the record, as the Veteran's current evaluations satisfy the threshold minimum percentage rating requirements of 38 C.F.R. 
§ 4.16(a) for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  With authorization from the Veteran, obtain outstanding relevant records from the Orthopedic Center of Arlington; Laurel Regional Hospital; and Baltimore Washington Medical Center.

If, after making reasonable efforts, to include any follow up efforts suggested, these records cannot be obtained, there must be specific documentation what attempts were made to obtain the records, and indication in writing that further attempts to locate or obtain any such government records would be futile. Thereafter: (a) notify the appellant of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA orthopedic examination by an examiner with sufficient expertise to evaluate the Veteran's service-connected right knee disability.  The Virtual claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished including particularly range of motion testing and whether repetition of motion causes a further decrease in range of motion or increase in pain. The examiner must specifically note at which point in the Veteran's range of motion that pain starts, including upon repetition of motion.  If ankylosis or cartilage damage is present, this should also be noted.  

The examiner should also specifically address any point during the appeal period during which the Veteran is noted to have experienced subluxation in the right knee, and to the degree possible, state whether this subluxation was mild, moderate, or severe.  

In this regard, the examiner's attention is invited to:
The October 2010 radiologic report noting an impression of lateral right patellar subluxation with extensive laxity at right lateral patellar retinaculum;
January 2014 Baylor Surgicare records that the Veteran previously underwent a right vastus medialis advancement for a subluxating patella.

The supporting rationale for all opinions expressed must be provided.

If the examiner is unable to conduct any of the testing, including instability or range of motion testing, or unable to offer any of the requested opinions, it is essential that the examiner offer a detailed rationale why they are unable to do so.

3.  Provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of the Veteran's service-connected psychiatric disorder.  The examiner should be provided with the Virtual claims folder for review and should indicate in the examination report that such review occurred.  The examiner should describe the nature and severity of all symptoms of the Veteran's psychiatric disorder, taking into consideration the Veteran's descriptions of her behavior, and comment on their impact on her social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. Upon readjudication, please determine whether a separate evaluation is warranted for instability/subluxation and TDIU.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




